Opinion issued March 6, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00076-CV
____________

IN RE DBL DISTRIBUTING, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator has notified the Court that it has settled its claims in the underlying
lawsuit and wishes to withdraw its petition for writ of mandamus complaining of
Judge Martha Hill Jamison's (1) April 12, 2002 order to consolidate and refer to
arbitration.
	We grant relator's request and dismiss both the petition for writ of mandamus
and the motion to stay the underlying proceedings.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The Honorable Martha Hill Jamison, judge of the 164th District Court of Harris
County, Texas.  The underlying lawsuits are Longino v. Samuels, No. 1999-45174
(164th Dist. Ct., Harris County, Tex.) and DBL Distrib., Inc. v. Elecs. Accessories
Plus, Inc., No. 758,791 (County Civ. Ct. No. 1, Harris County, Tex.).